           Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 1 of 13



 1    David S. Levin (CA Bar No. 156336)
      LEVIN LAW FIRM
 2    405 Sherman Ave
      Palo Alto, CA 94306-1827
 3    Telephone: (650) 858-8500
      david@levinlawfirm.com
 4
      Attorneys for Plaintiff,
 5    Burning Man Project

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10

11    BURNING MAN PROJECT,                                   Case No.

12                   Plaintiff,
                                                             Complaint
13
             v.
14

15    UNITED STATES DEPT. OF THE INTERIOR
      BUREAU OF LAND MANAGEMENT,
16    NEVADA STATE OFFICE; and,

17    HOLLY J. VINALL, in her official capacity as
      Deputy State Director,
18
                     Defendants.
19
20

21          Plaintiff, Burning Man Project (“Burning Man” or “Plaintiff”) files this Complaint
22   against the United States Department of the Interior Bureau of Land Management, Nevada
23   State Office (“BLM”), and Deputy State Director, Holly J. Vinall (“Vinall”) (collectively,
24   “Defendants”) and alleges the following.
25

26                                      NATURE OF ACTION
27          1.      This action arises from the recent decision of BLM, an agency of the United
28   States Department of the Interior, and Vinall, a BLM official, to disclose certain confidential
                                                      1
                                                COMPLAINT
           Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 2 of 13



 1   commercial or financial information submitted by Burning Man, copies of which now reside

 2   within the files of BLM as government records. Attached to the Complaint as Exhibit A is a

 3   true and correct copy of BLM’s March 30, 2020 decision (“Decision”) to disclose such

 4   information in response to a request made under the Freedom of Information Act, 5 U.S.C. §

 5   552 et seq. (“FOIA”).

 6          2.      BLM’s Decision violates the federal Administrative Procedure Act (“APA”), and

 7   Burning Man seeks to prevent the public disclosure of its confidential commercial or financial

 8   information on two alternative bases. First, the information BLM seeks to release falls within

 9   the scope of FOIA Exemption 4 (5 U.S.C. § 552(b)(4)), and BLM is not authorized by law to
10   release such information. Second, the information BLM seeks to release is a trade secret within

11   the meaning of the Trade Secrets Act (18 U.S.C. §1905), and BLM is prohibited by law from

12   releasing such information.

13          3.      For these reasons, BLM’s Decision is in excess of statutory jurisdiction,

14   authority, or limitations, or short of statutory right. The Decision is also arbitrary, capricious,

15   an abuse of discretion, or otherwise not in accordance with law. Therefore, Burning Man

16   respectfully request that this Court hold BLM’s Decision to be unlawful, and accordingly set it

17   aside. Furthermore, Burning Man respectfully requests that this Court permanently enjoin

18   Defendants from releasing certain records as described below.

19
20                                              PARTIES

21          4.      Burning Man is California nonprofit public benefit corporation, qualified as a

22   501(c)(3) tax-exempt public charity, with headquarters located at 660 Alabama Street 4th Floor,

23   San Francisco, California 94110. Burning Man endeavors to bring experiences to people in

24   grand, awe-inspiring and joyful ways that lift the human spirit, address social problems and

25   inspire a sense of culture, community and civic engagement. In furtherance of this vision and

26   its nonprofit mission, Burning Man produces, among other projects, the annual arts and culture

27   event known as Burning Man (the “Event”) in the Black Rock Desert of Northwestern Nevada.

28
                                                        2
                                                 COMPLAINT
           Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 3 of 13



 1          5.      Defendant BLM is an agency of the United States Department of the Interior.

 2   See 5 U.S.C. § 701(b)(1). BLM’s Nevada State Office is located at 1340 Financial Boulevard,

 3   Reno, Nevada 89502. BLM maintains a Northern California District Office located at 6640

 4   Lockheed Drive, Redding, California 96002. BLM administers the public lands of the United

 5   States including the Black Rock Desert—High Rock Canyon Emigrant Trails National

 6   Conservation Area in Northwestern Nevada (“Black Rock NCA”). The Burning Man Event

 7   takes place in the Black Rock NCA under a Special Recreation Permit administered by BLM.

 8          6.      Plaintiff is informed and believes that Defendant Holly J. Vinall is BLM’s

 9   Nevada Deputy State Director. Defendant Vinall is sued in her official capacity.
10

11                                  JURISDICTION AND VENUE

12          7.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

13   § 1331 because the action arises under the laws of the United States, including the

14   Administrative Procedure Act, FOIA, and the Trade Secrets Act.

15          8.      The Decision is a final agency action. Judicial review of a final agency action is

16   authorized pursuant to the Administrative Procedure Act, 5 U.S.C. §§ 701-706. For purposes of

17   the Administrative Procedure Act, Burning Man is a “person” entitled to seek review thereunder.

18   See 5 U.S.C. § 551(2). Burning Man also invokes this Court’s authority to issue injunctive relief

19   under Federal Rule of Civil Procedure 65.
20          9.      Venue is proper in this District Court pursuant to 28 U.S.C. § 1391(e).

21

22                                   FACTUAL ALLEGATIONS

23   Overview of the Burning Man Event

24          10.     Burning Man’s Event attracts more than 70,000 individuals from all over the

25   world. Over the course of eight days, Event participants create Black Rock City, a unique

26   experimental community. Each year since 1990 (except for 1997, when the Event was held on

27   private land), the Event has taken place on the public lands located in what is now the Black

28   Rock NCA in northern Nevada.
                                                       3
                                                 COMPLAINT
           Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 4 of 13



 1          11.     The Event, and its ethos and culture, are rooted in the Ten Principles of Burning

 2   Man: Radical Inclusion, Gifting, Decommodification, Radical Self-reliance, Radical Self-

 3   expression, Communal Effort, Civic Responsibility, Leaving No Trace, Participation, and

 4   Immediacy. These Principles are central to the participants’ experience at the Event, and they

 5   are also reflected in the Event’s commitment to and record of health, safety, and environmental

 6   stewardship.

 7          12.     Event operations are organized into and implemented by over fifty year-round

 8   departments and teams dedicated to ensuring the Event is run in a manner that promotes public

 9   health and safety for all persons on location. Burning Man engages thousands of competent and
10   highly trained health and safety employees, contractors, and volunteers, many of whom have

11   supported the Event for a decade or more in their respective fields of expertise. These health

12   and safety personnel include the Black Rock Rangers, an internal department tasked to help

13   ensure the safety of all participants by, among other activities, providing security at the perimeter

14   of scheduled artwork burns and engaging in 24-hour patrols on foot and bicycle for the duration

15   of the Event. Burning Man’s Emergency Services Department deploys hundreds of licensed,

16   professional personnel who staff multiple first-aid stations and provide triage to the Nevada-

17   licensed emergency care facility onsite. Burning Man also ensures the availability of ground

18   and air ambulance services and a dedicated runway for nighttime medivac needs. Hundreds of

19   traffic management staff provide management and security at the entrance gates, airport, and
20   perimeter of the Event, utilizing state-of-the-art means and methods. Burning Man also engages

21   over six hundred trained employees, contractors, and volunteers to safely construct and manage

22   the Event’s infrastructure, and several hundred more to ensure environmental compliance and

23   to provide Event-related communications and information to participants.

24          13.     Over the nearly 30 years Burning Man and its predecessor organizations have

25   produced the Event in the Black Rock NCA, they developed multiple unique and proprietary

26   operating and reporting documents used to produce the Event, documents Burning Man

27   maintains to this day. One such document is a Daily Situation and Status Report (“Sit Stat

28   Report”).    Burning Man developed its Sit Stat Report to capture and communicate current
                                                         4
                                                  COMPLAINT
          Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 5 of 13



 1   operational details about the Event among Burning Man managers and a few government bodies.

 2   Sit Stat Reports organize key data points related to Burning Man’s Event production, like

 3   population size, medical services, public safety and law enforcement incidents. Sit Stat Reports

 4   reflect years of business practices, methodologies, innovations and improvements that Burning

 5   Man has synthesized into a single daily report. The Sit Stat Reports contain data and processes

 6   that are commercially unique and valuable. Burning Man restricts public access to the Sit Stat

 7   Reports and only shares them with BLM and local county law enforcement, designating the

 8   Reports as Confidential Information under FOIA.

 9
10   Burning Man’s Special Recreation Permit

11          14.     Pursuant to the requirements of the Federal Land Policy and Management Act,

12   43 U.S.C. §§ 1301 et seq. (“FLPMA”) and the Federal Lands Recreation Enhancement Act, 16

13   U.S.C. §§ 6801 et seq. (“FLREA”), Burning Man must apply to BLM for a Special Recreation

14   Permit (“SRP”) to allow the Event to take place on the public lands within the Black Rock NCA.

15   For the 2019 Event, BLM granted Burning Man an SRP numbered LLNVW03500-19-012930

16   (NV030.10) (“2019 SRP”).

17          15.     BLM charges Burning Man annually for its costs to administer the Burning Man

18   SRP pursuant to FLPMA, FLREA, and the SRP Regulations, 43 C.F.R. Part 2930 et seq. Under

19   this cost recovery scheme, BLM charges Burning Man for all of BLM’s direct and indirect costs
20   to administer the annual Burning Man SRP.

21          16.     In addition to recovering all of its permit administration costs from Burning Man

22   through cost recovery, BLM charges Burning Man a separate commercial use fee (“Commercial

23   Use Fee”). See BLM’s H-2930-1, BLM Recreation Permit and Fee Administration Handbook,

24   Rel. 2-300 dated November 17, 2014. According to BLM’s Handbook at 1-23, “The minimum

25   annual fee for any commercial SRP is established by the BLM Director and is [$110 as of

26   November 20, 2017]. All commercial permittees must pay the minimum annual fee or 3 percent

27   of their adjusted gross receipts, whichever is greater.” (Emphasis added.) Since Burning Man’s

28
                                                       5
                                                COMPLAINT
          Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 6 of 13



 1   gross receipts always exceed $110, Burning Man pays BLM an annual Commercial Use Fee

 2   equal to 3 percent of all gross revenue Burning Man collects related to the Event.

 3          17.     To calculate Burning Man’s annual Commercial Use Fee, BLM requires Burning

 4   Man to generate a report that includes all Event-related gross revenue after each Event (“Gross

 5   Revenue Report”).     As a condition for granting Burning Man’s 2019 SRP, BLM required

 6   Burning Man to agree to Additional Stipulation No. 35, which mandated:

 7          BMP shall provide BLM with an itemized detailed gross revenue report,
            prepared by a Certified Public Account, including, but is not limited to,
 8          ticket sales, authorized contractors operating under the Burning Man SRP,
            coffee and ice sales, revenue from filming and photography, fees associated
 9          with outside service providers and private donations received by BMP for
10          management of the event on public lands.

11   Also, BLM required Burning Man to agree to Additional Stipulation No. 36, which mandated:

12          BMP shall provide BLM with an itemized gross revenue report for all ticket
            sales and event entry sales. The report will include the number of tickets
13          sold in each category and their price per ticket for the following categories
            as listed in the BMP “2019 Ticket Structure.”
14

15   Thus, BLM required Burning Man to prepare and submit to BLM an annual Gross Revenue

16   Report detailing every dollar collected according to each revenue source. Moreover, BLM

17   required that Burning Man disclose to BLM its entire ticket pricing structure and the number of

18   tickets sold within each ticket category. As detailed below, this revenue and pricing data

19   constitutes Burning Man’s confidential financial information, and Burning Man does not
20   disclose this confidential information to any public or private entity except BLM under the

21   protections of FOIA Exemption 4. 5 U.S.C. § 552(b)(4). The report is prominently marked,

22   “Confidential Commercial/Financial Information for Permit Acquisition Use Only – Not for

23   Distribution Outside of BLM.”

24

25   February 1, 2020 FOIA Request from David Skelton

26          18.     Around March 4, 2020, Defendant Vinall provided Burning Man with notice that

27   an individual named David Skelton (“Skelton”) had submitted a FOIA request to BLM dated

28   February 1, 2020, and seeking documents related to the 2019 Event. A true and correct copy of
                                                       6
                                                COMPLAINT
           Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 7 of 13



 1   Defendant Vinall’s notice is attached as Exhibit B to the Complaint. BLM assigned Skelton’s

 2   FOIA Request the control number 2020-00349 (“Skelton FOIA Request”).

 3          19.     Skelton is a serial FOIA requester and has made numerous FOIA requests about

 4   Burning Man Events to BLM over the years. Burning Man is informed and believes that Skelton

 5   is the agent of Pershing County’s Sheriff, Jerry Allen. Since he became the sheriff of the county

 6   in which the Event takes place, a few months prior to the 2015 Event, Allen has publicly and

 7   privately criticized Burning Man regarding a number of purported concerns, including the

 8   amount of funding Burning Man provides to Pershing County.

 9          20.     In her notice of March 4, 2020, Vinall informed Burning Man that BLM had
10   identified a raft of documents that BLM believed were responsive to the Skelton FOIA Request.

11   Included within BLM’s identified responsive documents were two categories of records

12   containing Burning Man confidential commercial or financial information:

13
                        02022020_Burning Man Gross Revenue Report (2 pages); and
14

15                      SIT STAT Reports (folder containing 13 Sit Stat Reports, 2
                         pagers per Report)
16

17   Collectively, the Gross Revenue Report and the 13 Sit Stat Reports shall be referred

18   to herein as the “Subject Records.”

19
20   Burning Man’s Objection to Disclosure of the Subject Records
21          21.     On March 16, 2020, Burning Man timely objected to BLM’s disclosure of the
22   Subject Records (“Objection”). A true and correct copy of Burning Man’s Objection is attached
23   as Exhibit C to the Complaint.
24          22.     In its Objection, Burning Man provided BLM with a “detailed written statement,”
25   pursuant to 43 CFR § 2.23(e), supporting Burning Man’s contention that the Subject Records
26   contain confidential commercial or financial information that is exempt from public disclosure
27   according to 5 U.S.C. § 552(b)(4) (“FOIA Exemption 4”). Burning Man explained that the
28   Subject Records satisfied each element of FOIA Exemption 4 according to the recent Supreme
                                                       7
                                                 COMPLAINT
           Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 8 of 13



 1   Court decision, Food Marketing Institute v. Argus Leader Media, 588 U.S. ___, 139 S.Ct. 2356

 2   (2019).

 3             23.   Specifically, the Subject Records contain commercial or financial information.

 4   As explained in Paragraph 17, infra., the Gross Revenue Report summarizes all 2019 Event-

 5   related revenue collected by Burning Man, which is archetypal financial information. As

 6   explained in Paragraph 13, infra., the Sit Stat Reports are unique and proprietary commercial

 7   records that Burning Man developed over years of producing Events. Sit Stat Reports capture

 8   and communicate daily operational details about the Event to Burning Man managers and two

 9   government agencies with jurisdiction over the public lands where the Event takes place: BLM
10   and the Pershing County Sheriff’s Office. The operational details and data points captured in

11   each Sit Stat Report are commercial information about the core of Burning Man’s Event

12   production business.

13             24.   The commercial or financial information in the Subject Records is private and

14   confidential. Burning Man certified that it does not disclose the Subject Records, or information

15   contained therein, to the public. See Exhibit C at 2. Burning Man’s Gross Revenue Report in

16   particular contains a summary of Burning Man’s most sensitive financial information. The

17   Gross Revenue Report not only lists Burning Man’s annual Event-related revenue, but it divides

18   the revenue into categories of corresponding revenue sources. The “Ticket Revenue” category

19   is even more granular: All of Burning Man’s ticket revenue is divided into sub-categories
20   according to ticket type and price. Public disclosure of the Revenue Report would reveal how

21   many tickets Burning Man sold across each price category. Thus, public disclosure of the

22   Revenue Report is tantamount to public disclosure of Burning Man’s entire pricing structure,

23   which is one of Burning Man’s most sensitive and private business details. As explained in

24   Paragraphs 16 and 17, infra, Burning Man is required to prepare and submit the Gross Revenue

25   Report to BLM as a condition of receiving the Event SRP and in connection with the calculation

26   of Burning Man’s Commercial Use Fee. As explained in Exhibit C, BLM is the only

27   government agency (federal, state, or local) that receives Burning Man’s Gross Revenue Report,

28   and Burning Man restricts internal access to the Gross Revenue and Sit Stat Reports to its senior
                                                       8
                                                 COMPLAINT
           Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 9 of 13



 1   management and professional staff. Thus, Burning Man takes active steps to ensure that the

 2   Subject Records and underlying information remain private.

 3          25.      Finally, Burning Man produced the Subject Records under BLM’s assurance that

 4   the agency would keep the Subject Records confidential. An agency’s assurance of continued

 5   confidential treatment of submitted information can be implied or inferred based on the

 6   circumstances. Food Marketing Institute, 139 S.Ct. at 2363 (“Exemption 4 would protect

 7   information that a private individual wishes to keep confidential for his own purposes, but

 8   reveals to the government under the express or implied promise of confidentiality”) (emphasis

 9   added). Burning Man took affirmative steps to confirm that the Subject Records would be kept
10   private.   Both the Revenue Report and Sit Stat Reports contain a prominent, restrictive

11   confidentiality legend as follow:

12
                Confidential Commercial/Financial Information for Permit Acquisition
13                                            Use Only
14                              Not for Distribution Outside of BLM
                FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)
15

16   BLM received the Records with this restrictive legend and never informed Burning Man that the

17   agency would ignore the confidentiality restriction. By accepting the Subject Records with a

18   restrictive legend, including an express direction that the record was “Not for Distribution

19   Outside BLM,” BLM gave Burning Man an assurance that the subject records would be kept

20   private. At a minimum, BLM’s acceptance of sensitive commercial and financial reports marked

21   “Confidential” and not for public distribution gave Burning Man at least an implied assurance

22   that BLM would maintain the confidentiality of the Records and the application of FOIA

23   Exemption 4. Based on the totality of circumstances, Burning Man reasonably inferred from

24   BLM’s conduct that it would maintain the confidentiality of the Subject Records. Thus, the

25   overall “circumstances” under which Burning Man submitted the Subject Records constituted

26   BLM’s assurance that it would not produce the Subject Records to the public under a FOIA

27   request.

28
                                                      9
                                                COMPLAINT
          Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 10 of 13



 1           26.     Defendants BLM and Vinall rejected Burning Man’s Objection and stated their

 2   intention to release the Subject Records to the public. See Exhibit A. Despite Burning Man’s

 3   “detailed written statement” and analysis of why FOIA Exemption 4 squarely applied to the

 4   Subject Records, Defendant Vinall provided a one-sentence response to Burning Man’s

 5   Objection: “[The Subject Records] do[] not contain Commercial or Financial information nor

 6   is that information considered confidential, specifically the incidents and population information

 7   is typically released and has been made available to the public in previous years.” See Exhibit

 8   A. BLM’s response contained no facts or factually supported analysis rebutting or addressing

 9   the detailed factual and legal analyses contained in Burning Man’s Objection. Thus, BLM failed
10   to make the legal or factual determinations required by FOIA Exemption 4 prior to the

11   contemplated release.

12           27.     Burning Man files this action to seek relief from BLM’s arbitrary and capricious

13   Decision to release the Subject Records contrary to applicable law.

14
                                  FIRST CAUSE OF ACTION
15                        Violation of the Administrative Procedure Act
             (Defendants’ Intended Release Exceeds Statutory Authority Under FOIA)
16

17           28.     Burning Man incorporates by reference the allegations and averments contained

18   in Paragraphs 1 - 27, infra., as if fully set forth herein.

19           29.     BLM’s Decision is a final agency action within the meaning of 5 U.S.C. § 704,
20   and it is therefore a reviewable action as defined by the Administrative Procedure Act. In its

21   attempt to protect the confidential commercial or financial information sought by the Skelton

22   FOIA Request, Burning Man has exhausted all the available administrative remedies provided

23   by BLM.

24           30.     Burning Man will suffer irreparable harm if BLM releases the Subject Records,

25   and the confidential financial or commercial information therein, to the public and the

26   information thereby becomes available to commercial competitors.

27

28
                                                          10
                                                    COMPLAINT
          Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 11 of 13



 1           31.      FOIA authorizes agencies to disclose certain information upon a request for

 2   records.      FOIA Exemption 4, however, exempts confidential commercial or financial

 3   information from the statute’s applicability.

 4           32.      The Subject Records that BLM and Vinall intend to release pursuant to the

 5   Skelton FOIA Request contain Burning Man’s confidential and non-public commercial or

 6   financial information, which BLM agreed to withhold from public disclosure and which is

 7   exempt from the application of FOIA. Therefore, BLM and Vinall are not authorized by FOIA

 8   to disclose the requested information.

 9           33.      The Decision of BLM and Vinall is unlawful because it is in excess of statutory
10   jurisdiction, authority, or limitations, or short of statutory right within the meaning of 5 U.S.C.

11   § 706(2)(C). It is also unlawful because it is arbitrary, capricious, an abuse of discretion, or

12   otherwise not in accordance with law within the meaning of 5 U.S.C. § 706(2)(A). Accordingly,

13   this Court should set aside the Decision and permanently enjoin Defendants from releasing the

14   Subject Records sought by the Skelton FOIA Request.

15
                                    SECOND CAUSE OF ACTION
16                          Violation of the Administrative Procedure Act
                     (Defendants’ Intended Release Violates the Trade Secrets Act)
17

18           34.      Burning Man incorporates by reference the allegations and averments contained

19   in Paragraphs 1 - 33, infra., as if fully set forth herein.
20           35.      BLM’s Decision is a final agency action within the meaning of 5 U.S.C. § 704,

21   and it is therefore a reviewable action as defined by the Administrative Procedure Act. In its

22   attempt to protect the information sought by the Skelton FOIA Request, Burning Man has

23   exhausted all the available administrative remedies provided by BLM

24           36.      The Subject Records that BLM and Vinall intend to release pursuant to the

25   Skelton FOIA Request contain Burning Man’s trade secrets within the meaning of the Trade

26   Secrets Act, 18 U.S.C. §1905.

27

28
                                                          11
                                                    COMPLAINT
          Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 12 of 13



 1          37.     Burning Man will suffer irreparable harm if BLM releases the Subject Records,

 2   and the confidential financial or commercial information therein, to the public and the

 3   information thereby becomes available to commercial competitors.

 4          38.     The Trade Secrets Act provides, among other things, that any government officer

 5   or employee who publishes, discloses, or makes known in any manner, or to any extent not

 6   authorized by law, any information received in the course of employment that relates to trade

 7   secrets, confidential statistical data, or amounts of any income, profits, or losses shall be fined

 8   or imprisoned, and shall be removed from office or employment. See 18 U.S.C. § 1905.

 9   Furthermore, when confidential commercial or financial information falls within FOIA
10   Exemption 4, the government is precluded from releasing it by the Trade Secrets Act.

11          39.     BLM’s Decision states that BLM and Vinall intend to release the Subject Records

12   that contain trade secret information on or after April 13, 2020. This release of trade secret

13   information will violate the Trade Secrets Act.

14          40.     The Decision of BLM and Vinall is unlawful because it is in excess of statutory

15   jurisdiction, authority, or limitations, or short of statutory right within the meaning of 5 U.S.C.

16   § 706(2)(C). It is also unlawful because it is arbitrary, capricious, an abuse of discretion, or

17   otherwise not in accordance with law within the meaning of 5 U.S.C. § 706(2)(A). Accordingly,

18   this Court should set aside the Decision and permanently enjoin Defendants from releasing the

19   Subject Records sought by the Skelton FOIA Request.
20

21                                       RELIEF REQUESTED

22   WHEREFORE, Burning Man respectfully requests the following relief:

23          A.      That this Court enter judgment holding unlawful and setting aside the Decision

24   of BLM and Vinall to release the Subject Records sought by the Skelton FOIA Request as being

25   in excess of Defendants’ statutory authority; without observance of procedures required by law;

26   otherwise contrary to law; and arbitrary, capricious, and an abuse of discretion;

27

28
                                                       12
                                                 COMPLAINT
          Case 3:20-cv-02464 Document 1 Filed 04/12/20 Page 13 of 13



 1          B.     That this Court permanently enjoin BLM and Vinall from releasing or disclosing

 2   the Subject Records, or any portion thereof, in response to the Skelton FOIA Request or

 3   otherwise;

 4          C.     That this Court award Burning Man its costs and reasonable attorney’s fees; and,

 5          D.     That this Court grant Burning Man such other and further relief, legal or

 6   equitable, which this Court deems just and proper.

 7
      DATED: April 12, 2020                          LEVIN LAW FIRM
 8

 9
                                                     By:     /s/ David S. Levin
10                                                         David S. Levin
                                                           Attorneys for Plaintiff,
11                                                         Burning Man Project
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     13
                                                COMPLAINT
